DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/26/2022. 
Claim(s) 1, 4-7 and 9-10 are currently pending. 
Claim(s) 1 and 7 have been amended. 
Claim(s) 2-3, 8 and 11-23 have been canceled. 

Claim Objections
Claim 1 is objected to because of the following informalities: For clarity and consistency in the claims, it is suggested that the recitation “non-oxide semiconductor material layer” be amended to recite “p-type non-oxide semiconductor material layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4-7 and 9-10
	Claim 1 recites the limitation “forming a transition metal oxide film directly on the non-oxide semiconductor material layer”.  However, claim 6 requires forming a first p-type non-oxide semiconductor layer and a second p-type non-oxide semiconductor layer on the first p-type non-oxide semiconductor layer.  Accordingly, it is not clear onto which of the non-oxide semiconductor material layers the transition metal oxide film is directly formed.  The claims do not appear to be consistent.  Appropriate correction and clarification is required.
	Claims 4, 5, 7 and 9-10 are rejected at least based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4-7 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KR 2019-0026484, Lee (see attached machine translation).
Regarding claim 1
Lee teaches a method for manufacturing a heterojunction structure based solar cell [Fig. 2, paragraphs 0001, 0031 and 0045], the method comprising: 
preparing an n-type semiconductor substrate (corresponding to crystalline silicon substrate 111 of a first conductivity type e.g., n- or p-type) [Fig. 2 and paragraphs 0055-0056]; 
texturing at least one of a front surface or a rear surface of the n-type semiconductor substrate (111) [Fig. 2 and paragraphs 0099 and 0101];
forming a p-type non-oxide semiconductor material layer (corresponding to second metal compound layer 112 comprising a non-oxide material such as CuI and having a conductivity opposite to that of the substrate) on the n-type semiconductor substrate (111) to form a p-n junction [Fig. 2, paragraphs 0056 and 0059]; 
forming a transition metal oxide film (corresponding charge transport layer 121) on the non-oxide semiconductor material layer (112) [Fig. 2 and paragraphs 0021, 0077 and 0079]; and 
forming a front electrode (130) and a rear electrode (140) [Fig. 2, paragraphs 0072 and 0168]. 
With regards to the limitation “wherein the transition metal oxide layer protects the non-oxide semiconductor material layer”, Lee positively recites the step of forming the transition metal oxide film (121) directly over the non-oxide semiconductor layer (112 and 114) [Fig. 12], the transition metal oxide film having a thickness that overlaps with the claimed range (see claim 7).  Accordingly, the transition metal oxide layer of Lee will be capable of protecting the non-oxide semiconductor material layer.  
It has been held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claim 4
Lee teaches the method as set forth above, wherein the p-type non-oxide semiconductor material layer (112) is made of a transparent conductive non-oxide semiconductor material (e.g., CuI) [paragraph 0059]. 
Regarding claim 5
Lee teaches the method as set forth above, wherein the p-type non-oxide semiconductor material layer (112) is formed using one of a vacuum deposition process, an atomic layer deposition process, and a solution coating process [paragraph 0107]. 
Regarding claim 6
Lee teaches the method as set forth above, wherein forming the p-type non-oxide semiconductor material layer (112) includes forming a first p-type non-oxide semiconductor material layer (112), and forming a second p-type non-oxide semiconductor material layer (corresponding to transition layer 114 which may comprise a non-oxide semiconductor material and may further with doped with a p-type material) on the first p-type non-oxide semiconductor material layer (112) [Fig. 2, paragraphs 0050, 0052 and 0129[.
With regards to the limitation “thereby to improve uniformity of the resulting p-type non-oxide semiconductor material layer”, it has been held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claim 7
Lee teaches the method as set forth above, wherein the transition metal oxide film (121) is formed using one of thermal evaporation, e-beam evaporation, and atomic layer deposition [paragraph 0141], and wherein a thickness of the transition metal oxide film (121) is 10 nm or smaller (1 to 100 nm) [paragraph 0021].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 9
Lee teaches the method as set forth above, wherein forming the front electrode (130) and the rear electrode (140) includes: forming a transparent electrode (125 and 115); and forming a contact electrode (126 and 116) [Fig. 2, paragraphs 0070, 0093 and 0095]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20190026484, Lee, as applied to claims 1, 4-7 and 9 above, and further in view of US 2019/0341510, Kim et al.
Regarding claim 10
	All the limitations of claim 1, from which claim 10 depends, have been set forth above.
	Lee is silent to the step of forming the transition metal oxide film being performed at room temperature. 
	Kim shows that metal oxide materials, as those disclosed in Lee, are stable at room temperature, wherein if heated to a high temperature, the transparent conductive oxides become chemically unstable [paragraph 0041].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the step of forming the transition metal oxide film at room temperature, as in Kim, in order keep the metal oxide material chemically stable [Kim, paragraph 0041].
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that, in Lee, the charge transfer layer 121 of second solar cell 120 is separated from the p-type hole transport layer 112 of first solar cell 110. 
Applicant argues that the layers cited by the rejection are separated by intermediate layer 114, which serves as a tunnel junction between the two solar cells of the tandem structure (Lee [0005], [0045]).  
	Applicant further argues that Lee does not disclose “forming a transition metal oxide film directly on the non-oxide semiconductor material layer” (claim 1) or “a transition metal oxide film formed directly on the non-oxide semiconductor material layer” (claim 15), as presently recited.
Examiner respectfully disagrees.  First, the examiner would like to note that claim 15 has been canceled.  Accordingly, any argument regarding said claim is moot.
With regards to claim 1, a piecemeal analysis of a specific paragraph in Lee does not preclude the teachings of the prior art.  It appears that the claimed transition metal oxide film is formed directly over a series of two directly adjacent p-type non-oxide semiconductor material layers, rather than over a single p-type non-oxide semiconductor layer with no intervening material layers therebetween. 
Intermediate layer 114 has been relied upon to meet with the limitations regarding the second p-type non-oxide semiconductor material layer that is formed on a first p-type semiconductor material layer (see instant claim 6).  Accordingly, the second p-type non-oxide semiconductor material layers is formed between the first p-type non-oxide semiconductor material layer and the transition metal film.  Applicant’s arguments do not appear to be commensurate with the claims.  As set forth in paragraphs [0050], [0052] and [0129] of Lee, the intermediate layer 114, may be comprised of a p-type non-oxide semiconductor material.  Accordingly, the limitations of the claims are met.   
	Applicant argues that a significant aspect of Applicant’s disclosure is characterized in that a transition metal oxide (TMO) layer—capable of efficiently serving as a protective layer and collecting holes—is formed on the non-oxide semiconductor layer in order to improve conversion efficiency of a heterojunction solar cell formed of p-type non-oxide semiconductor and n-type silicon.
Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., collecting holes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regardless, Examiner notes that the metal transition layer disclosed in Lee, corresponding to charge transport layer 121, is made to the same thickness as claimed and of the same materials as the ones disclosed for said layer in paragraph [0054] of the instant specification (e.g., WO3, MoOx, Vox, etc.) [see paragraph 0079 of Lee].  Said layer, 121, also being formed entirely over the second p-type non-oxide semiconductor material layer 114.  Accordingly, said layer is capable of performing such functions.  It has been held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
	Applicant argues that, in contrast, Lee relates to a tandem solar cell composed of two solar cells, whereas the claimed method is capable of achieving the above advantages in a first solar cell (silicon solar cell) in the lower part thereof.
Examiner respectfully disagrees.  The claims do not preclude a tandem sola cell.  The claims merely recite “a heterojunction structure based solar cell, the method comprising”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g.,  > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). < Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (See MPEP 2111.03).  
	Applicant argues that unlike in Lee, claim 1 is limited to the formation of a p-type non- oxide (compound) semiconductor layer, not a metal oxide, on an n-type semiconductor substrate. 
	Examiner respectfully disagrees.  Paragraph [0053] of the instant specification, reproduced below, recites: “the non-oxide semiconductor may include a material such as Cul that may have high transparency and may form a p-n junction when being bonded to the substrate 100.”
[0053] The p-type non-oxide semiconductor material layer is made of a transparent conductive non-oxide semiconductor material. For example, the non-oxide semiconductor may include a material such as Cul that may have high transparency and may form a p-n junction when being bonded to the substrate 100.
As previously set forth, the metal compound layer 112 of Lee comprises a non-oxide material such as CuI and has a conductivity opposite to that of the substrate such that a p-n junction is formed (see Lee,  paragraphs [0056] and [0059]).
	Applicant argues that the present claims recite an order of forming a transition metal oxide film on a non-oxide semiconductor material layer. 
	Applicant further argues that claim 1 recites a step of texturing at least one of a front surface or a rear surface of the n-type semiconductor substrate, which is not disclosed in Lee.
	Applicant further argues that, regarding the recitation of “the transition metal oxide layer protects the non-oxide semiconductor material layer,” the transition metal oxide film is formed to cover the entire non-oxide semiconductor material layer so that the transition metal oxide film protects the non-oxide semiconductor material layer.
	Examiner respectfully disagrees.  As disclosed in Fig. 2 and paragraph [0099] of Lee, at least one of the front and rear surfaces is textured to form a texturing pattern.
Lee shows that the transition metal oxide film 121 is formed directly over the second p-type non-oxide semiconductor material layer 114, the transition metal oxide film 121 being formed entirely over said layer 114.  Lee further shows that said charge transport layer 121 is made to the same thickness as claimed and of the same materials as the ones disclosed for said layer in paragraph [0054] of the instant specification (e.g., WO3, MoOx, Vox, etc.) [see paragraph 0079 of Lee].  Accordingly, said layer is capable of “protecting” the p-type non-oxide semiconductor material layer.  It has been held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0161483, Yang et al. teaches a photovoltaic cell [Fig. 6] comprising a p-type silicon substrate (603) and an n-type semiconductor material layer (602) comprising a non-oxide material such as CuI and forming a p-n junction with the semiconductor substrate (603) [Fig. 6, paragraphs 0038-0039].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721